Citation Nr: 0628728	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the right knee with limitation of motion.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, including a medial meniscectomy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than July 31, 
1997, for the grant of service connection for osteoarthritis 
of the left knee.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss; and, 
if so, entitlement to service connection.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1973 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 1997 and May 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In January 1997, the RO denied the veteran's 
claim for an increased rating for residuals of a right knee 
injury, including a medial meniscectomy.  [Note:  The RO 
mistakenly stated it was continuing a 0 percent evaluation 
for her right knee, but this was later corrected based on 
finding clear and unmistakable error (CUE) and a 10 percent 
rating was reestablished in an April 1998 decision.]  

In a January 2000 supplemental statement of the case (SSOC), 
the RO granted a separate initial 10 percent rating for 
arthritis of the right knee with limitation of motion (in 
addition to the 10 percent rating for residuals of the knee 
injury, including the medial meniscectomy).  The veteran 
continued to appeal, requesting higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless she specifically 
indicates otherwise); see also Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals her initial 
rating, VA must consider whether she is entitled to a 
"staged" rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).  

In July 2000, to support her claims for increased ratings, 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

In the May 2002 decision, the RO granted the veteran's claim 
for service connection for osteoarthritis of the left knee, 
and assigned an initial 10 percent rating effective from 
March 15, 2001.  She appealed, requesting an earlier 
effective date for this award.  In a more recent February 
2005 decision, the RO granted an effective date of July 31, 
1997, but denied an effective date earlier than that.  In her 
June 2002 notice of disagreement (NOD), she said she believed 
her award should begin in 1993 when she hurt her knee.  Since 
the February 2005 decision was not a full grant of the 
benefits requested and she has not otherwise indicated she 
wishes to withdraw her appeal, this issue is also before the 
Board for appellate consideration.  

In that same May 2002 decision, the RO also denied the 
veteran's petition to reopen her claim for service connection 
for hearing loss.  She filed an NOD concerning this issue in 
June 2002, and perfected her appeal in May 2003 (see VA Form 
9).  So this issue is also before the Board.  

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision as to the 
veteran's claim for an earlier effective date for the award 
of service connection for osteoarthritis of the left knee and 
her petition to reopen a claim for service connection for 
hearing loss, these issues are being REMANDED to the RO via 
the Appeals Management Center (AMC).  VA will notify her if 
further action is required on her part concerning these 
claims.  The Board will address the merits of her remaining 
claims for increased ratings in the decision below.


FINDINGS OF FACT

1.  X-rays confirm the veteran has degenerative arthritis in 
her right knee; at worst, since the effective date of her 
award for service connection, range of motion in this knee 
has been limited to 120 degrees of flexion with pain 
beginning at 120 degrees; and extension has been normal to 0 
degrees.

2.  The residuals of the right knee injury, including a 
medial meniscectomy, also involve (in addition to the 
symptoms described above) reports of occasional instability 
due to slight medial laxity.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for arthritis of the right knee with 
limitation of motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 
5261 (2005).

2.  The criteria are not met for a rating higher than 10 
percent for residuals of a right knee injury, including a 
medial meniscectomy.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.14, 
4.45, 4.59, 4.71a, DCs 5257, 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in July 2001 and 
June 2005.  These letters provided her with notice of the 
evidence necessary to support her claims that was not on 
record at the time the letters were issued, the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  The June 2005 VCAA letter 
also specifically requested that she submit any evidence in 
her possession pertaining to these claims.  Thus, the content 
of these letters provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court found that the 
notice requirements are also applicable to the initial 
disability rating assigned.  Id. at 484-86.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the June 2005 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support her claims for 
a higher ratings that was not on record at the time the 
letter was issued (including examples of the types of medical 
and lay evidence that could be provided), the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  Although the letter did not 
notify her that schedular or extraschedular disability 
ratings would be determined by applying relevant diagnostic 
codes in the rating schedule, this information was provided 
to her in the April 1998 statement of the case (SOC) and in 
an April 2006 letter.  So the April 1998 SOC and April 2006 
letter satisfied the VCAA notice requirements as expressed by 
the Court in Dingess.  Id. at 491 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 19 Vet. App. at 489.  But in this particular case at 
hand, the VCAA was enacted after the RO's initial 
adjudication of the veteran's claim in January 1997.  So 
obviously the RO could not comply with this requirement.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claim.  In situations such 
as this, the Court has clarified that where the VCAA notice 
was not issued until after the initial adjudication in 
question, because the VCAA did not exist when the RO 
initially considered the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Here, the July 2001 and June 2005 VCAA notice provided the 
veteran with ample opportunity to respond before the November 
2005 SSOC, wherein the RO readjudicated her claim based on 
the additional evidence that had been obtained since the 
initial rating decision in question, SOC, and any prior 
SSOCs.  She did not respond to either of these VCAA letters 
or to the April 2006 letter concerning the Dingess notice 
elements.  Furthermore, she has not otherwise indicated she 
has any additional evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds she 
was afforded "a meaningful opportunity to participate 
effectively in the processing of [her] claim[s] by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In developing her claims, the RO obtained the veteran's 
service medical records (SMRs), and VA outpatient treatment 
(VAOPT) records.  Private medical records from Kaiser 
Permanente and Prairie Medical Group were also obtained.  In 
addition, VA examinations were scheduled in November 1997, 
April 2002, and October 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And, as mentioned, she testified at 
a hearing before the undersigned VLJ of the Board.

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claims.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case applies to the claim concerning the residuals of 
the right knee injury, including the medial meniscectomy, 
because the veteran appealed an established, existing rating 
for this condition.  Whereas, as already alluded to, she 
appealed the initial rating assigned for arthritis of the 
right knee with limitation of motion- just after 
establishing her entitlement to service connection for it.  
So the Board, in turn, must also consider whether she is 
entitled to a "staged" rating to compensate her for times 
since the effective date of her grant when this condition may 
have been more severe than at others.  See Fenderson, 12 Vet. 
App. at 125-26.

The arthritis of the veteran's right knee has been rated 
under DC 5010 for arthritis due to trauma and substantiated 
by X-ray.  38 C.F.R. § 4.71a, DC 5010.  This, in turn, is 
evaluated using the criteria for degenerative arthritis under 
DC 5003.  Under DC 5003, degenerative or osteoarthritis, when 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of her 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when her symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The residuals of the right knee injury, including the medial 
meniscectomy, have been evaluated under DC 5259 for the 
removal of semilunar cartilage, which is symptomatic.  When 
present, this condition warrants a 10 percent rating.  38 
C.F.R. § 4.71a, DC 5259.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran's SMRs indicate she injured her right knee while 
playing basketball in January 1977.  She was hospitalized 
with signs of a meniscal tear; and, in February 1977, she 
underwent a right medial meniscectomy (surgical excision of 
the tear).  When she was discharged from the hospital, she 
had a near-normal examination with near-full range of motion 
and minimal pain.  In October 1977, the RO granted service 
connection for residuals of this injury, including the medial 
meniscectomy, and assigned a 10 percent rating effective from 
June 1977 - the day after she was discharged from military 
service.

In July 1996, the veteran requested an increased rating for 
the residuals of the right knee injury, stating the pain had 
worsened and she had been diagnosed with arthritis, a common 
result after undergoing a medial meniscectomy.  The report of 
the November 1997 VA examination indicates she complained of 
her right knee giving way when getting out of bed, being 
easily fatigued, and unable to bear weight.  She was 
diagnosed with mild osteoarthritis of the right knee, which 
was confirmed by X-ray.  As mentioned, in the January 2000 
SSOC, the RO granted a separate 10 percent rating for 
arthritis of the right knee with limitation of motion.  

In order to warrant a higher 20 percent rating for arthritis 
of the right knee, flexion would have to be limited to 30 
degrees or extension would have to be limited to 15 degrees.  
Separate ratings are warranted for limitation of extension 
and flexion of the same joint.  In this case, however, 
reports of the November 1997, April 2002, and October 2005 VA 
examinations indicate the veteran does not have any 
limitation of extension.  All three examinations measured 
extension to 0 degrees, which is considered normal.  So a 
separate rating for limitation of extension in not warranted.  

With regard to flexion of the right knee, the November 1997 
examination measured flexion to 120 degrees; the April 2002 
examination measured flexion to 120 degrees with pain 
beginning at 120 degrees; and the October 2005 examination 
measured flexion to 140 with pain at the end limit (flexion 
to 140 degrees is considered normal).  So based purely on 
limitation of motion, these results are most equivalent to a 
0 percent rating (i.e. noncompensable).  Under DC 5003, 
because there was objective evidence of limitation of motion, 
a 10 percent rating is appropriate.  And this also takes into 
account any additional functional limitation based on the 
veteran's reports of fatigue and pain.  See DeLuca, 8 Vet. 
App. at 204-7.  

A higher 20 percent rating is not warranted because even 
considering additional functional impairment due to painful 
motion, fatigue, and incoordination, the veteran's symptoms 
are not equivalent to having limitation of flexion to 30 
degrees.   And this has been true since the effective date of 
her award, so she is not entitled to a "staged" rating, 
either, because the arthritis of the right knee has been, at 
most, 10-percent disabling for the entire period retroactive 
to the effective date of her award.  See Fenderson, 12 Vet. 
App. at 125-26.  

The residuals of the veteran's right knee injury also involve 
complaints of her right knee giving way (i.e. subluxation or 
instability).   During the November 1997 VA examination, she 
complained of her right knee giving way when getting out of 
bed in the morning.  On objective physical examination, a 
positive Apley's distraction test was noted, indicating a 
possible ligament injury.  There was, however, no joint 
laxity, and anterior and posterior drawer signs and 
McMurray's test were all negative.  At the July 2000 hearing, 
she said her knee slipped out once, and then she became more 
careful by readjusting her weight to avoid it giving way (see 
Tr. Hr'g., pgs. 5-6, 10-11).  The results of the August 2000 
MRI from Kaiser Permanente were consistent with a meniscal 
tear and degenerative changes over the medial joint 
compartment.  Anterior and posterior cruciate ligaments, the 
patellar tendon, and medial and lateral collateral ligaments 
were all intact.  

The report of the April 2002 VA examination indicates the 
veteran complained of pain, stiffness, and fatigue, but had 
no giving way or locking of her right knee.  She rated the 
pain in the morning as 4/10; and, after taking pain 
medication and showering, 0-1/10 for the rest of the day.  So 
she was essentially pain-free after taking medication except 
during flare-ups caused by prolonged use or climbing stairs.  
On objective physical examination, positive Apley's 
distraction and compression tests were noted, indicating a 
possible ligament injury and meniscus tear.  But, there were 
no signs of laxity noted.  A later March 2004 record from 
Kaiser Permanente indicates she complained of a 2-year 
history of worsening symptoms; and, in particular, when 
kneeling, going up stairs, and during cold weather.  On 
objective examination medial laxity was noted as 1+ (mild).

The report of the October 2005 VA examination indicates the 
veteran complained mostly of recurrent pain.  On objective 
physical examination, drawer and McMurray signs were negative 
and there was no other indication of subluxation or laxity.   

As mentioned, the veteran's symptoms involving pain and 
limitation of motion of the right knee are currently being 
evaluated using the criteria to rate degenerative arthritis 
under DC 5003, which, in turn, is evaluated using the 
criteria for limitation of flexion under DC 5260.  In 
addition, she has been given a 10 percent rating for the 
symptomatic removal of semilunar cartilage under DC 5259.  A 
higher 20 percent rating is not available under DC 5259.  The 
Board has considered whether she is entitled to a higher 20 
percent rating for moderate subluxation or instability of the 
right knee under DC 5257, which is one of the symptoms that 
has resulted from the medial meniscectomy (in addition to 
pain and limitation of motion).  For the following reasons, 
however, the Board concludes she is not entitled to a 
separate rating higher than 10 percent.  

As mentioned, the veteran has had occasional complaints of 
her right knee giving way, but has testified she is mostly 
able to prevent this by distributing her weight carefully.  
While the August 2000 MRI from Kaiser Permanente indicated 
her ligaments and tendons are all intact, the March 2004 
record noted mild medial laxity.  At most, a 10 percent 
rating is warranted for slight (mild) subluxation under DC 
5257.  38 C.F.R. § 4.71, DC 5257.  A higher 20 percent rating 
is not warranted because the evidence indicates only mild 
medial laxity and only rare occurrences of her knee giving 
way.  The reports of the VA examinations indicate she does 
not wear a brace and does not need the assistance of a cane.

In addition to the 10 percent rating for arthritis of the 
right knee with limitation of motion, a 10 percent rating is 
warranted for instability.  This rating can either be 
assigned under DC 5257 for slight subluxation or under DC 
5259 for symptomatic removal of semilunar cartilage, but not 
both.  It would be pyramiding to assign separate ratings for 
instability under both diagnostic codes.  38 C.F.R. § 4.14; 
see also Esteban, 6 Vet. App. at 259.

For these reasons, the veteran's claims for increased ratings 
for residuals of a right knee injury, including a medial 
meniscectomy, and arthritis of the right knee with limitation 
of motion, are denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
arthritis of the right knee is denied.

The claim for an increased rating for residuals of a right 
knee injury, including a medial meniscectomy, is denied.


REMAND

As alluded to earlier, the veteran also appealed the RO's May 
2002 decision, which assigned a March 2001 effective date for 
the grant of service connection for a left knee disability 
and denied her petition to reopen a claim for service 
connection for hearing loss.  In her May 2003 substantive 
appeal (VA Form 9), she requested a video-conference hearing 
at the RO before a VLJ of the Board.  It should be noted that 
neither of these issues was in appellate status at the time 
of the July 2000 Board hearing.  There is no indication she 
has withdrawn these claims from appellate consideration or 
withdrawn her request for this hearing.  So this must be done 
before adjudicating these claims.  38 C.F.R. § 20.700(a).



Accordingly, these claims are remanded for the following:

Schedule the veteran for a Board hearing 
using video-conferencing technology 
in accordance with the docket number of 
her appeal.  Notify her of the date, time 
and location of her hearing, and put a 
copy of this letter in her claims file.  
If, for whatever reason, she decides that 
she no longer wants this type of hearing 
before a VLJ (or any other type of hearing 
before the Board), then she should 
indicate this in writing and it, too, 
should be documented in her claims file.

No action is required of the veteran or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


